DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the net shield" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the periphery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the light holes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN 107676643 A).
Regarding claim 1, Gao discloses a lamp bracket used for installing a fluorescent tube, comprising: a backboard component (11); a first lamp base component (12) provided on one end of the backboard component; a second lamp base component (12) provided on another end of the backboard component, connecting to the first lamp base component, provided with a mounting groove for installing a fluorescent tube (21, Fig. 3), working with the first lamp base component and the backboard component to form a containing groove in an enclosure way (Fig. 1); and an inductive component (4) provided in the mounting groove, connecting to the second lamp base component and/or the first lamp base component, used for sensing human bodies, working with the second lamp base component and/or the first lamp base component to turn on or turn off the fluorescent tube (π[0038-0040). Gao fails to exemplify the lamp fluorescent tube being UV emission. One skilled in the art would have reasonable customize the emission of the fluorescent tube within the desired spectrum of light emission as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to provide the fluorescent tube emitting in the UV spectrum  as an obvious matter of design engineering, in order to customize the emission of the fluorescent tube within the desired spectrum of light emission.
Regarding claim 2, Gao discloses a lamp bracket wherein the mounting groove and the containing groove are provided in the same direction (Fig. 3); and/or, the inner wall of the containing groove is provided in a cambered shape.
Regarding claim 3, Gao discloses a lamp bracket wherein the inductive component comprises: a circuit board (3) provided in the mounting groove and connecting to the second 
Regarding claim 4, Gao discloses a lamp bracket wherein the lamp bracket further comprises a cover plate (43) provided on the second lamp base component in a dismountable way, the cover plate covers the notch of the mounting groove, and the cover plate is provided with offsetting holes corresponding to the IR sensor (Fig. 3).
Regarding claim 11, Gao discloses a bracket-type fluorescent lamp, comprising: at least a UV fluorescent tube and the lamp bracket; and the fluorescent tube is provided in the mounting groove of the lamp bracket and connects to the first lamp base component and the second lamp base component electrically (Fig. 3).

Allowable Subject Matter
Claims 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 5, and specifically comprising the limitation of the inductive component further comprises a microwave sensor provided on the circuit board, the microwave sensor and the IR sensor are provided at intervals, and the microwave sensor's microwave receiving and sending end is provided just facing the notch of the mounting groove.

Regarding claim(s) 7-8, claims(s) 7-8 is/are allowable for the reasons given in claim(s) 6 because of its/their dependency status from claim(s) 6.
Regarding claim(s) 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 9, and specifically comprising the limitation of at least one clamping part provided on one surface of the backboard component facing a net shield and connecting to a periphery of any of light holes; and/or, the lamp bracket comprises a bracket installation clamp is snap-fitted with the surface of the backboard component back on to the containing groove, and the bracket installation clamp is used for connecting a wall.
Regarding claim(s) 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 10, and specifically comprising the limitation of the surface of the second lamp base component facing the mounting groove is provided with a protruding shielding metal plate which separates the mounting groove into the first slot and the second slot; the lamp bracket further comprises a control circuit connecting to the inductive component electrically, the inductive component is provided in the first slot, and the control circuit is provided in the second slot.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mariceli Santiago/Primary Examiner, Art Unit 2879